TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 30, 2015



                                       NO. 03-13-00558-CV


      Marci Lujan, Individually and on Behalf of the Estate of Jamie Lujan, deceased,
                 and as next friend of S. L. and S. L., minors, Appellant

                                                  v.

  Texas Bell Jeb Apartments LLC; Emerald Garden Apartments; DTI Investments, Inc.;
              Bell Jeb Apartments LLC d/b/a Emerald Garden Apartments;
        Party d/b/a Emerald Garden Apartments, and Debra Wacasey, Appellees


            APPEAL FROM 169TH DISTRICT COURT OF BELL COUNTY
           BEFORE JUSTICES PEMBERTON, BOURLAND, AND SHANNON*
                 AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the district court on July 16, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.



* Before Bob E. Shannon, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code § 74.003(b).